DETAILED ACTION

This office action is in response to the application filed on 05/27/2020.  Claims 12-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 05/27/2020 is acknowledged and accepted by the examiner.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	For claim 20, Applicants recite the limitations in claims “…the second diode … the second switching element …” without proper antecedence basis.   It is not clear “the second diode” and  “the second switching element” applicant are intend to referring to.  Therefore, the metes and bounds of the claim are unclear.  Applicant’s correction is required.  Applicant reminded to consistently recite the limitations throughout the claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-15, 19-21 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by SAWAMURA et al. (US Patent or PG Pub. No. 20170229994, hereinafter ‘994).
Claim 12, ‘994 teaches a system (e.g., see Fig. 1-7), comprising: a plurality of DC link converters, each DC link converter of the plurality of the DC link converters having first and second terminals (e.g., 13p, 13m respectively) which are connected to the first 
Claim 13, ‘994 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the control device controls the first switching element exclusively as a function of the DC link voltage (e.g., see Abstract, [0019][0020],Fig. 1-6).
Claim 14, ‘994 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the control device controls the first switching element additionally 
Claim 15, ‘994 teaches the limitations of claim 14 as discussed above.  It further teaches that wherein the control device controls the first switching element as a function of a product of the DC link voltage and the current (e.g., see Fig. 6).
Claim 19, ‘994 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the first diode connected in parallel with the first switching element is intrinsic to the first switching element (e.g., see [0023], Fig. 1-6).
Claim 20, ‘994 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the second diode (e.g., the diode in parallel with Ql) connected in parallel with the second switching element (e.g., Ql of 17)  is intrinsic to the second switching element (e.g., see Fig. 1-6).
Claim 21, ‘994 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein the input-side rectifier is constructed as an uncontrolled rectifier (e.g., the diode based bridge rectifier 11, see Fig. 1-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating
obviousness or nonobviousness. 

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over SAWAMURA et al. (US Patent or PG Pub. No. 20170229994, hereinafter ‘994),  in view of Wang (CN101499771A, hereinafter ‘771A).
Claim 16, ‘994 teaches the limitations of claim 1 as discussed above.  ‘994 does not explicitly disclose that displaying a charging status of the battery at a display device.
‘771A discloses a power converter system (e.g., see Abstract; Fig. 1-5) further comprising an auxiliary buck-boost power unit III having a second switching element (e.g., 305) connected in the other of the first and second lines, a second diode (e.g., the diode in parallel with 305) connected in parallel with the second switching element so that when the second switching element is non-conducting, the DC link capacitor can be charged via the second diode but cannot be discharged, and when the second switching element is conducting, the DC link capacitor can at least be discharged via the second switching element, wherein the control device controls the second switching element as a function of the DC link voltage of the DC link, and wherein the flyback diode (e.g., the diode of 303) is connected between the first nodal point and a second nodal point disposed in the other of the first and second lines between the second switching element and the second terminal (e.g., see Fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to modify the converter system  to include the auxiliary 
Claim 17, the combination of ‘994 and ‘771A discloses the limitations of claim 16 as discussed above.
‘994 does not explicitly disclose that wherein the control device controls the second switching element in a similar manner as the first switching element. ‘771A further discloses that wherein the control device controls the second switching element in a similar manner as the first switching element (e.g., see pages 7, 9).  ‘771A reads the same obviousness as discussed in claim 16 rejection above.
Claim 18, the combination of ‘994 and ‘771A discloses the limitations of claim 17 as discussed above. ‘994 further teaches that wherein at least one of the plurality of the DC link converters comprises an additional capacitor (e.g., 41) connected across the first and the second lines (e.g., see Fig. 3).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838